BaeNiiill, J.
Defendant assigns as error “the failure of the Judge to charge the jury in accordance with the provisions of G.S. 1-180 as amended by Chapter 107 of the General Sessions Laws of 1949; as shown by ExceptioN 5.” Exception 5 specifies (1) a failure to fully instruct the jury on the elements constituting a battery, (2) a failure to instruct the jury that in view of the dangerous and violent assault with a deadly weapon being made on him by the prosecutrix, the defendant had a right to defend himself, and (3) a failure to charge the law on the evidence offered by him on this aspect of his defense.
These are the only assignments of error discussed in the brief. The others are deemed to be abandoned. Rule 28, Rules of Practice in the Supreme Court, 221 N.C. 562; Bank v. Snow, 221 N.C. 14, 18 S.E. 2d 711; Swinton v. Realty Co., 236 N.C. 723, 73 S.E. 2d 785; S. v. Jones, 227 N.C. 94, 40 S.E. 2d 700.
The exceptive assignments of error relied on by defendant are without substantial merit. We may concede that the prosecutrix struck the first blow as testified by defendant and his witnesses. Even so, on his own statement, he is not in position to rely on the plea of self-defense. He entered upon the premises of prosecutrix in a drunken condition, he refused on demand to leave, and he used language which was calculated to provoke an assault, and there is no evidence he quitted the combat or *737retreated. S. v. Crisp, 170 N.C. 785, 87 S.E. 511, and cases cited; S. v. Robinson, 213 N.C. 273, 195 S.E. 824; S. v. DeMai, 227 N.C. 657, 44 S.E. 2d 218. Even then the court fully and accurately reviewed defendant’s version of tbe occurrence and instructed tbe jury in effect that if they found tbe facts to be as testified by defendant and bis witnesses, or if sucb testimony, wben considered along witb tbe other evidence, raised a reasonable doubt in tbeir minds, they should return a verdict of not guilty. Tbe court’s charge on this aspect of tbe ease was as favorable to defendant as be bad any right to expect or demand.
Tbe first clause in tbe court’s definition of an assault and battery, standing alone, is erroneous. When, however, tbe charge as to what constitutes an assault and battery is considered contextually, it correctly defines tbe offense. Vincent v. Woody, ante, p. 118; In re Humphrey, 236 N.C. 142; Macon v. Murray, 236 N.C. 484.
Essentially, this case is a case of controverted facts. Tbe jury beard tbe evidence and, upon the facts found therefrom, returned a verdict of guilty. No substantial error appears in tbe charge of tbe court, and the record fails to disclose sufficient cause for disturbing the verdict rendered. We must, therefore, sustain tbe trial.
No error.